                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SEAN COLLINS,

                   Plaintiff,                             8:18CV270

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, Director Nebraska
Department of Correctional Services -
Individual and Official Capacity;
ROBERT MADSEN, Deputy Director
of Nebraska Department of Correctional
Services, - Individual and Official
Capacity; and J. CONROY, Unit 4
Manager (Nebraska State Penitentiary) -
Individual and Official Capacity;

                   Defendants.

      On February 6, 2019, the court determined Plaintiff’s Complaint (filing nos.
1 & 17) failed to state a claim for relief and ordered Plaintiff to file an amended
complaint within 30 days or face dismissal of this action. The court subsequently
granted Plaintiff an extension of time until June 6, 2019, to file an amended
complaint. (Filing No. 25.) To date, Plaintiff has not filed an amended complaint or
taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.
Dated this 20th day of June, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                     2
